DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 22 February 2022 has been entered. 
Claims 1, 7-9, 16-18, and 21-22 remain pending in the application, wherein claims 1 and 8 have been amended and claims 21-22 are new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of US Pat. No. 10,888,961 in view of Nakano et al. (US PGPub. No. 2012/0156512, previously cited; hereafter “Nakano ‘512”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claims 1 and 8 and claim 1 of the ‘961 patent recite a material (i.e. instant claim 1 recites a metal composition, instant claim 8 recites an intermetallic compound member, and claim 1 of the ‘961 patent recites a joining material) that has a first metal of Sn or Sn alloy and a second metal with a higher melting point than the first metal and is made of a Cu-NiCo alloy (i.e. the first metal and the second metal are reactive metals as recited in instant claim 1).  
Instant claims 1 and 8 recite where the second metal is a zCu-xNi-yCo alloy, where x is 1 to 10, y is 0.5 to 10, and z is 85 or more, whereas claim 1 of the ‘961 patent recites a Cu-NiCo alloy in which a total of a proportion of Ni and a proportion of Co is 5 wt% to 30 wt% (i.e. this corresponds to a zCu-xNi-yCo alloy where x is 5-30, y is 5-30, and z may be considered to the balance of 60-90).  The ranges for the Cu-NiCo alloy of claim 1 of the 961 patent overlap the instantly claimed ranges and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
Instant claim 7 and claim 7 of the ‘961 patent recite wherein the material further includes a flux.
The instant claims differ from claim 1 of the ‘961 patent insofar as reciting wherein the second metal is capable of producing an intermetallic compound with the first metal (instant claim 1), an intermetallic compound member where the second metal is an alloy that reacts with the first metal to produce the intermetallic compound (instant claim 8), or a joined body in which the intermetallic compound joins two joining objects to each other (instant claim 16).  However, Nakano ‘512 discloses where intermetallic compounds are produced when using a Sn-based metal, where the Sn-based metal may also include Co or Fe, and a Cu—Mn alloy or Cu—Ni alloy (paragraphs 0014-0017) (i.e. a metal composition capable of producing an intermetallic compound; i.e. an intermetallic compound member) and can connect two connecting objects (i.e. joining objects) when interposed therebetween (paragraph 0024) (i.e. a joined body) and further discloses where a solder paste to form the intermetallic compound from Sn-based metal powder and a Cu-based metal powder includes a flux (paragraph 0026).   
The instant claims also differ from claim 1 of the ‘961 patent insofar as instant claims 1 and 8 recite a D50 of the second metal as being 0.1-30 µm.  However, Nakano ‘512 discloses an average particle size (i.e. approximately D50) of the second metal power in Example 1 as being 15 µm (paragraph 0071), which overlaps the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of other disclosed ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
The instant claims as outlined herein would have been obvious to one of ordinary skill in the art before the effective filing date over claims 1 and 7 of the ‘961 patent in view of the disclosure of Nakano ‘512, as Nakano ‘512 teaches a solder paste with a Sn-based metal that can contain Co or Fe, a Cu-based alloy, and flux to join two connecting objects by forming an intermetallic compound and wherein the second metal powder has a D50 that overlaps the claimed ranges, which renders obvious that which is claimed as being conventionally known materials that are known for forming intermetallics when joining objects and the particle size is considered to be conventionally known for a solder paste, and one would have had a reasonable expectation of success.

Claim Interpretation
Applicant’s amendments to claims 1 and 8 as reciting “consisting essentially of” is noted.  This transitional phrase limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristics” of the claimed invention, and absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”.  See MPEP § 2111.03(III).  In the instant application, the metals and alloys are considered to not refer to the exact composition, and may contain elements not specified to an extent that they do not inhibit the reaction between the first metal and the second high melting point metal (as outlined in paragraph 0117 of the instant specification).  The written description does not disclose which elements do inhibit the reaction, but includes the following elements as possibly being present in the Sn-based alloy (i.e. first metal): Sn, Cu, Ag, Bi, Sb, Au, Pb, and Zn (paragraph 0042 of the instant specification) and includes the following elements as possibly being present in the first alloy or second metal (i.e. the first alloy and a transition metal element form the second metal material): Cu, Ni, Mn, Al, Cr, Ti, Co, Pt, V, and Pd (paragraphs 0044-0046).  Since these elements (i.e. Sn, Cu, Ag, Bi, Sb, Au, Zn, Ni, Mn, Al, Cr, Ti, Co, Pt, V, and Pd) may be present in either the first or second metals, these elements are considered to be elements that do not inhibit the reaction between the first and second metals and therefore may be included in the composition.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 7-9, 16-18, and 21-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 recite the limitation where z is 85 or more.  The written description discloses values of x and y in paragraphs 0010 and 0046 of the instant specification, but does not disclose a value of z and does not disclose that Cu is the balance of a CuNiCo alloy (i.e. that other elements are excluded such that the alloy contains only Cu, Ni, and Co).  Likewise, specific examples include Cu-10Ni-3Co (paragraph 0080 of the instant specification), Cu-10Ni-5Co (paragraph 0086 of the instant specification), and varying values of x and y in Fig. 12, but these examples do not specify a value of Z and do not explicitly exclude the possible presence of other elements.
Claims 21 and 22 recite the limitation where z is 92 or more.  The written description discloses values of x and y in paragraphs 0010 and 0046 of the instant specification, but does not disclose a value of z and does not disclose that Cu is the balance of a CuNiCo alloy (i.e. that other elements are excluded such that the alloy contains only Cu, Ni, and Co).  Likewise, specific examples include Cu-10Ni-3Co (paragraph 0080 of the instant specification), Cu-10Ni-5Co (paragraph 0086 of the instant specification), and varying values of x and y in Fig. 12, but these examples do not specify a value of Z and do not explicitly exclude the possible presence of other elements.
Claims 7, 9, and 16-18 stand rejected as they depend on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 7-9, 16-18, and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 8 both recite where z is 85 or more.  This open-ended range is unclear because a composition typically does not exceed 100% (i.e. z should not be higher than 100) and the minimum amounts of Ni and Co (i.e. 1 and 0.5, respectively) would indicate that z should not be higher than 98.5.  In the interest of advancing prosecution, the limitation “or more” in claims 1 and 8 will be considered to have a maximum value of 98.5.
Claims 21 and 22 both recite where z is 92 or more.  This open-ended range is unclear because a composition typically does not exceed 100% (i.e. z should not be higher than 100) and the minimum amounts of Ni and Co (i.e. each have a claimed minimum of 2) would indicate that z should not be higher than 96.  In the interest of advancing prosecution, the limitation “or more” in claims 21 and 33 will be considered to have a maximum value of 96.
Claims 7, 9, and 16-18 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-8, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US PGPub. No. 2013/0270001, previously cited; hereafter “Nakano ‘001”) in view of Cape (US Pat. No. 3,197,859, previously cited) and Nakano et al. (US PGPub. No. 2012/0156512, previously cited; hereafter “Nakano ‘512”).
Claims 1, 8, and 21-22: Nakano ‘001 discloses a solder paste (i.e. a metal composition) made of a Sn-based low melting point metal powder (i.e. a first metal) and a high melting point Cu-based metal powder having a melting point higher than that of the Sn-based metal (paragraph 0031), where the Cu-based alloy (referred to by Nakano ‘001 as “Cu-M” where M may include Ni and/or Mn) forms a Cu-M-Sn type intermetallic compound (paragraph 0016 and 0033).  The solder paste may be applied between two connection objects (i.e. joining objects) such that a heat treatment will form an intermetallic compound member to join the two connection objects together (paragraphs 0030-0033).  However, Nakano ‘001 does not teach an average particle size of the Cu-based alloy.
In a related field of endeavor, Nakano ‘512 teaches a solder paste of a first metal and a second metal having a melting point higher than that of the first metal and a flux, wherein the first metal is Sn or Sn alloy and the second metal forms an intermetallic compound with the first metal (paragraph 0014).  The second metal may be a Cu—Mn alloy or a Cu—Ni alloy and the Sn alloy may include Co, Fe, Cr, etc. (paragraph 0025).  Nakano ‘512 teaches in Example 1 that the solder paste may be made by mixing the first and second metals with a flux, wherein the first and second metals may be powders (paragraph 0066).  In Example 1, the average particle size of the second metal powder is disclosed to be 15 µm (paragraph 0071), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Nakano ‘001 and Nakano ‘512 both teach a solder paste of a flux with a Sn-based first metal and a Cu—Ni alloy second metal having a melting point higher than that of the first metal and that form an intermetallic compound, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Nakano ‘001 to include the average particle size of the second metal as taught by Nakano ‘512 as this is considered to be a conventionally known particle size known to afford a solder paste, and one would have had a reasonable expectation of success.  However, although Nakano ‘001 and Nakano ‘512 both disclose where additional elements such as Co, Fe, Cr, etc. (i.e. transition metal elements) may be added to the intermetallic compound-forming system, these additional transitional elements are disclosed to be added to the Sn-based alloy (Nakano ‘001, paragraph 0032; Nakano ‘512, paragraph 0016) instead of to the Cu-based alloy as claimed.  
In a related field of endeavor, Cape discloses a copper-based alloy for use as a brazing alloy to join parts (Col. 1, lines 12-18 and 44-57).  Specific examples of alloys used with Cu, Ni, Mn, and Co are provided as Example Nos. 2-4 in Col. 2, lines 35-45, and are considered to teach where the first alloy is a CuNi alloy containing Co as a first transition metal.  Example No. 2 alloy is disclosed to be used in the form of powder, wire, or foil (Col. 2, lines 50-57).  Cape also teaches where Co strengthens the copper-based alloy and eliminates a tendency of the brazing alloy to crack when used as a welding rod for joining parts (Col. 1, lines 44-57).  Cape discloses where the copper-based alloy has about 3-20% Ni (Col. 2, lines 23-34), 3 to 18% Co (Col. 1, lines 44-57), etc. (i.e. a Cu-xNi-yCo alloy where x is 3 to 20 and y is 3 to 18), which overlaps the claimed ranges.  See MPEP § 2144.05.
As both Nakano ‘001, Nakano ‘512, and Cape each disclose copper-based alloys that may be powders and may be used as connections for joining parts (Nakano ‘001, paragraphs 0030-0031; Nakano ‘512, paragraphs 0024-0025 and 0066; Cape, Col. 1, lines 44-57), they are analogous.  Nakano ‘001 teaches where Cu-Sn intermetallic compounds can lead to a crack in the connecting part (paragraph 0009).  To address this issue, Nakano ‘001 discloses the formation of multiple intermetallic compounds by making a solder paste containing an alloy of Cu, Mn and/or Ni and a Sn-based metal that may include Co (paragraph 0032).  Cape discloses where Ni and Co are added to an alloy of copper and manganese to yield a Cu-Mn-Ni-Co alloy (Col. 2, lines 12-34; Example Nos. 2-4 in the table at Col. 2, lines 35-45) and the Co reduces cracking of the material.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teachings of Nakano ‘001, modified by Nakano ‘512 to include an average particle size of the second metal, to include Co in the CuNi-based alloy in the amounts disclosed by Cape to eliminate cracking, as this is considered to be a conventionally known substitution of one known Cu-based alloy for another, and one would have had a reasonable expectation of success.  The possible presence of Mn as disclosed by these references is noted, but is not excluded by the limitation “consisting essentially of” as outlined above in the section about Claim Interpretation.  Furthermore, Nakano ‘001 and Nakano ‘512 disclose a solder paste using a CuNi alloy and a Sn-based metal that may include Co, but does not provide the amounts of Co relative to the amount of Cu.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Nakano ‘001 and Nakano ‘512 to include the proportions of Ni and Co disclosed by Cape (i.e. 3-20% Ni disclosed at Col. 2, lines 23-34, and 3 to 18% Co disclosed at Col. 1, lines 44-57) in the Cu-based alloy of Nakano ‘001 and Nakano ‘512 (i.e. the alloy does not necessarily contain Mn, and therefore the balance of the alloy, i.e. about 62-96%, is Cu, which overlaps the instantly claimed ranges; see MPEP § 2144.05), and one would have had a reasonable expectation of success.
Claim 7: Nakano ‘001 and Nakano ‘512 both teach where the solder paste (i.e. the metal composition) contains flux (Nakano ‘001, paragraph 0031; Nakano ‘512, paragraphs 0014, 0021-0022, and 0066).  
	Claim 16: Nakano ‘001 teaches where the solder paste containing Sn-based metal and Cu-based metal is provided between a first connection object 2 and second connection object 3 (i.e. a first and second joining object) (paragraphs 0030-0031) and is heat-treated to form an intermetallic compound region 9 (paragraphs 0032-0034 and 0051), as shown in Fig. 1 below.  
Claim 17: Nakano ‘001 discloses where preferably the connecting part (i.e. the intermetallic compound region) does not contain a Sn-based metal component after production of intermetallic compound (paragraphs 0056-0057).  The intermetallic compound region 9 is shown to continuously exist from the first joining object to the second joining object, disclosed schematically in Fig. 1 and in a photograph as a close-up of the surface of one joining object in Fig. 5, both copied below.  

    PNG
    media_image1.png
    664
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    512
    media_image2.png
    Greyscale


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (Nakano et al. (US PGPub. No. 2013/0270001, previously cited; hereafter “Nakano ‘001”) in view of Cape (US Pat. No. 3,197,859, previously cited) and Nakano et al. (US PGPub. No. 2012/0156512, previously cited; hereafter “Nakano ‘512”) as applied to claims 8 and 16 above, and further in view of Buresch et al. (US Pat. No. 5,766,776, previously cited).
Claims 9 and 18: The teachings of Nakano ‘001, Nakano ‘512, and Cape regarding claims 8 and 16 are outlined above.  Nakano ‘001 and Nakano ‘512 both disclose a solder paste (i.e. a metal composition) made of a Sn or Sn alloy and a Cu—Ni metal alloy having a melting point higher than that of the Sn-based metal (Nakano ‘001, paragraphs 0031 and 0033; Nakano ‘512, paragraphs 0014 and 0025).  Nakano ‘001 teaches that the Cu-based alloy (referred to by Nakano as “Cu-M” where M may include Ni and/or Mn) forms a Cu-M-Sn type intermetallic compound (Nakano ‘001, paragraph 0016), and Nakano ‘512 teaches a solder paste wherein an intermetallic compound is formed between a first metal of Sn or Sn alloy and a second metal that may be a Cu—Ni or Cu—Mn alloy (Nakano ‘512, paragraph 0025).  Cape discloses where a Cu alloy for joining objects may contain 3-20% Ni and 3-18% Co (Cape, Col. 1, lines 12-18 and 44-57 and Col. 2, lines 23-34).  However, each of these references are silent about the average crystal grain size.  
In a related field of endeavor, Buresch teaches a tin alloy with 0.001 to 5% cobalt (Col. 1, lines 43-56) that is applied in a molten manner to a tin bronze strip (Col. 2, lines 55-61) or base material which may be CuNi or other copper-based alloys (Col. 2, lines 18-21; Claim 1) and forms an intermetallic phase (i.e. an intermetallic compound member) (Col. 1, lines 10-22; Claims 1, 6, 9, and 12).  Buresch further teaches where the addition of cobalt leads to fine-granular, smooth intermetallic phase with a higher layer hardness and other improved qualities (Col. 1, lines 43-56).  Specifically, the grain size (i.e. an average crystal grain size) is 1.1 to 11 µm, preferably 1.1 to 8.8 µm (Col. 2, lines 15-17), which overlaps the claimed range and courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.
As both Nakano ‘001, Nakano ‘512, and Buresch each teach an intermetallic phase between tin and copper-based alloys, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Nakano ‘001, Nakano ‘512, and Cape to include a small grain size as disclosed by Buresch because it improves desirable material characteristics such as hardness and one would have had a reasonable expectation of success.

Response to Arguments
Applicant’s arguments, filed 22 February 2022, regarding the obviousness-type double patenting rejections over US Application No. 16/123,134, US Pat. No. 10,751,841, and US Pat. No. 10,625,376 (each in view of Nakano ‘512) have been fully considered and are persuasive in view of the amendments to the independent claims (i.e. the proportions of Cu, Ni, and Co are not included in the co-pending or patented claims).  These rejections have been withdrawn.
Applicant’s arguments, filed 22 February 2022, regarding the obviousness-type double patenting rejection over US Pat. No. 10,888,961 in view of Nakano ‘512 have been fully considered but are not persuasive because the ‘961 patent also claims an overlapping proportion for the amounts of Ni and Co in the Cu-NiCo alloy, and as outlined above.
Applicant’s arguments, filed 22 February 2022, regarding the prior art rejections have been fully considered but are not persuasive for the following reasons:
Applicant argues, see p. 5-6, that the claims have been amended to exclude reactive metals other than the first and second metals defined in independent claims 1 and 8.  However, as outlined above regarding Claim Interpretation, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristics” of the claimed invention, and absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”.  See MPEP § 2111.03(III).  In the instant application, the metals and alloys are considered to not refer to the exact composition, and may contain elements not specified to an extent that they do not inhibit the reaction between the first metal and the second high melting point metal (as outlined in paragraph 0117 of the instant specification).  The written description does not disclose which elements do inhibit the reaction, but includes the following elements as possibly being present in the Sn-based alloy (i.e. first metal): Sn, Cu, Ag, Bi, Sb, Au, Pb, and Zn (paragraph 0042 of the instant specification) and includes the following elements as possibly being present in the first alloy or second metal (i.e. the first alloy and a transition metal element form the second metal material): Cu, Ni, Mn, Al, Cr, Ti, Co, Pt, V, and Pd (paragraphs 0044-0046).  Since these elements (i.e. Sn, Cu, Ag, Bi, Sb, Au, Zn, Ni, Mn, Al, Cr, Ti, Co, Pt, V, and Pd) may be present in either the first or second metals, these elements are considered to be elements that do not inhibit the reaction between the first and second metals and therefore may be included in the composition.  Applicant further argues that the combined teachings of Nakano ‘001, Nakano ‘512, and Cape, with or without the teachings of Buresch, would necessarily include manganese because Cape requires the presence of manganese.  It is noted that Mn is outlined above as an element that may be included.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784